DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Status of the Claims
	Claims 1- 6, and 13- 30 have been cancelled.
	Claims 7- 12, and 31 are currently pending.
	Claims 10- 12 and 31 are withdrawn.
	Claims 7- 9 are currently under consideration.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on Apr. 21, 2022 is being
considered by the examiner.
---Response to Arguments---

Claim objections
	Amendments to claim 9 have overcome the objection. The objection is withdrawn.

Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding the rejection of claims 7- 9 under 35 U.S.C. 102(a)(2) as being anticipated by GOSSELIN, WO2018/112627, Filed December 2017, Applicant’s arguments, see remarks pg. 3 of 6, filed May 2, 2022, with respect to claims 7- 9 have been fully considered and are persuasive.  The anticipation rejection of claims 7- 9 over Gosselin has been withdrawn. 

Claim Rejections - 35 USC § 102 (Original)

	Regarding the rejection of claims 7- 9 under 35 U.S.C. 102(a)(2) as being anticipated by MAYELL, WO2017/070731, Pub: 04MAY2017: 
Claim interpretation: In light of the amendments (See new grounds for rejection over 35 USC §112(b) section below), the examiner is interpreting the claims to include any method comprising administration of any form of MDP to a patient in need of reduction of amyloid beta.  

(Original) Regarding claim 7, Mayell teaches treatment of human Alzheimer’s disease patients with crosslinked muramyldipeptide (MDP) (See pars. [0060] and [0061]; Figures 1 and 2; and claims); and administration in doses from 10-45 mg/kg over a 15-day period (par. [0057], study G6121).
Regarding claims 8-9, the instant specification illustrates that the administration of MDP increases LRP1, thereby intrinsically increasing transport of αβ across the Blood Brain Barrier (example X, Figure 15B). See MPEP 2112(II).
	(adjusted to reflect amendment, given BRI) Thus, Mayell still anticipates claims 7-9 as applied to the elected species: MDP in molecular form.
	
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inability of the crosslinked species to cross the BBB, and lack of testing for amyloid beta, LRP1 detection in the brain, or a lack or presence of any particular structure) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding applicant’s argument that Mayell teaches away from the use of molecular form MDP, Mayell indicates that the compound used in treatment of Alzheimer’s patients in need thereof, comprises a natural or synthetic molecular form of MDP. ([0053]- [0054]). Specifically, as pointed out in the applicant’s remarks (crosslinked {pg. 4, 3rd full par.}).  
	Further, Mayell teaches that the toxicity of the crosslinked molecular form of MDP is less toxic than “free/soluble MDP” ([0056]; remarks, pg. 4, 2nd full par.). This indicates that MDP in soluble form has been contemplated for the same method and implies the obviousness of such a method. As such, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the reference cited. Further, they do not show how the amendments avoid such references.
	Applicant’s arguments, see remarks pg. 3 of 6, filed May 2, 2022, with respect to claims 7- 9 have been fully considered. The anticipation rejection of claims 7- 9 is maintained.

Claim Rejections - 35 USC § 103 

	Regarding the rejection of claims 7-9 under 35 U.S.C. 103 as being unpatentable over RIVEST, in view of WUEST, and MERCHAV, Applicant’s arguments, see pgs. 4- 5, filed May 2, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the amendment to claim 7.

--Grounds for New Rejection—
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7- 9 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 7, the claim has been modified by the addition of the undefined term “molecular form”. As such one of skill would not be able to determine the metes and bounds of the claim. Applicant’s remarks, filed May 2, 2022, implies a definition in relation to Mayell. (page 4, 3rd par.). Specifically, indicating that free/soluble MDP should be inferred to define the term “molecular form”. 	However, one of ordinary skill giving the term “molecular form” it’s plain meaning in light of the specification might define the term to mean any of the structural forms one might envision when reading the chemical names of the MDP species in the specification (e.g., N-acetylmuramyl-L-alanyl-D-isoglutamine), either alone or in conjunction with any other molecule. ([0068]; [0051]). For example, the artisan may envision any molecular form comprising the structure of MDP – chemically or structurally modified or unmodified – in conjunction with other molecules; or as an additional ingredient in more complex formulations. ([0051]). Either interpretation would be reasonable in light of the record and disclosure.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
	As such, claim 7 is rejected as indefinite. 
	Claims 8- 9 depend from claim 7. Therefore, claims 8- 9 are rejected also.

	Claim interpretation: For the sake of prosecution, the broadest reasonable interpretation of the terms is being afforded, in light of the specification. As such, the examiner is interpreting the claims to include any method comprising administration of any form of MDP to a patient in need of reduction of amyloid beta.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 7- 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ST. GEORGE-HYSLOP, US 2003/0232758, Pub: Dec. 18, 2003 (‘758).
	Regarding claim 7, ‘758 discloses a method for reducing the amount of amyloid deposits in the brain of an individual afflicted with Alzheimer’s disease comprising administering a composition comprising an adjuvant (producing a specific activation of the immune system {[0113]; claims 10 and 5}); specifically, N-acetylmuramyl-L-alanyl-D-isoglutamine (an MDP in molecular form). (claim 8).  
Regarding claims 8-9, the instant specification illustrates that the administration of MDP increases LRP1, thereby intrinsically increasing transport of αβ across the Blood Brain Barrier (example X, Figure 15B). See MPEP 2112(II).
Thus, ‘758 anticipates claims 7-9 as applied to the elected species: MDP in molecular form.

Conclusion

Summary of claims: claims 7- 9 are rejected. No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658